                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-7448 PA (KSx)                                                Date   December 6, 2019
 Title             Young Kwon v. Double K N Corp., et al.



 Present: The                    PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
 Honorable
         Kamilla Sali-Suleyman                             Not Reported                              N/A
                 Deputy Clerk                             Court Reporter                           Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:


 Proceedings:                 Order to Show Cause Re; Dismissal For Lack Of Prosecution

      Absent a showing of good cause, an action must be dismissed without prejudice if
the summons and complaint are not served on a defendant within 90 days after the
complaint is filed. Fed. R. Civ. P. 4(m).

       In the present case, it appears that this time period has not been met. Accordingly,
the court, on its own motion, orders plaintiff to show cause in writing on or before
December 13, 2019, why this action should not be dismissed for lack of prosecution.
Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the court finds that this
matter is appropriate for submission without oral argument. The Order to Show Cause
will stand submitted upon the filing of plaintiff’s response. Failure to respond to this
Order may result in the imposition of sanctions, including but not limited to dismissal of
the complaint.

         IT IS SO ORDERED.



                                                                                                     :

                                                               Initials of Preparer      KSS




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
